THE COURT.
The defendant and appellant was convicted in the Superior Court in the City and County of San Francisco of a felony, to wit, robbery, and the jury fixed the crime as of the first degree.
[1] Judgment on the verdict was entered March 7, 1933, and the transcript on appeal was filed in this court on March 14, 1933. The cause was regularly placed on the calendar for oral argument on June 12, 1933. No appearance was made for appellant at the time the cause was called for hearing other than a request for additional time to file a brief. No brief has been filed in his behalf and the time granted for that purpose has long since expired.
Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order denying a new trial are affirmed.
A petition for a rehearing of this cause was denied by the District Court of Appeal on September 2, 1933, and an *Page 756 
application by appellant to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on September 15, 1933.